Citation Nr: 1021061	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-25 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection for right 
ear hearing loss.  The Board notes that the Veteran was 
previously granted service connection for left ear hearing 
loss by a rating decision dated in August 1999.  With the 
grant of service connection for the right ear, the disability 
was recharacterized as bilateral hearing loss, and a 
noncompensable evaluation was assigned effective March 18, 
2004.   

This appeal was previously before the Board and the Board 
remanded the claim in February 2009 for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  


FINDING OF FACT

The Veteran's bilateral hearing loss manifests no worse 
hearing acuity than Level I in the right ear and Level II in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a June 2004 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection for right ear hearing loss, as well as 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  In an April 
2009 letter, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim for an increased rating, including evidence that his 
service-connected disability has gotten worse.  The letter 
informed the Veteran of what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  In addition, a March 2006 letter, the April 2009 letter, 
and a February 2010 letter each advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the nature and symptoms of his condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on his employment.  These letters also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing a disability rating.  These letters further 
advised the Veteran of how the VA assigns an effective date 
and the type of evidence which impacts such.  The case was 
last readjudicated in March 2010.   

In any event, the appeal stems from the original award of 
service connection for right ear hearing loss.  In Dingess, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b) (2008).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case with regards to 
right ear hearing loss has been satisfied.  See generally 
Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals 
from an original assignment of a disability rating, the claim 
is classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, post 
service treatment records, and statements from the Veteran.

The Board notes that in February 2009, it remanded the 
appeal, in pertinent part, to ask the Veteran to furnish the 
names, addresses, and dates of treatment of all medical 
providers from whom he has received treatment for hearing 
loss since July 2004.  In the April 2009 letter, VA advised 
the Veteran to submit relevant evidence or advise VA of such, 
and provided pertinent authorization forms for the Veteran to 
complete.  In addition, a VA examination was scheduled.  In 
March 2010, the Veteran indicated that he had no other 
information or evidence to submit with regards to his appeal, 
and there is no indication in the record that any additional 
relevant treatment records exist.  Thus, the Board finds that 
the February 2009 remand order was substantially complied 
with, and that all pertinent records have been associated 
with the file.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices, 
submitting to VA examinations, and providing evidence and 
argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Further, where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometric 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.  The evaluation of hearing 
impairment applies a rather structured formula that is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Level designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  Further, when the average puretone 
threshold is 30 decibels at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz, the rating specialist will determine the 
Level designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Level.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran contends that he deserves a higher rating for his 
bilateral hearing loss because the current noncompensable 
evaluation does not adequately reflect his level of hearing 
impairment.  

VA outpatient treatment records dating since March 2004 
indicate that the Veteran has been fitted for and provided 
with hearing aids by VA.

The Veteran was afforded a VA audiometric examination in July 
2004, during which the claims file was reviewed.  The Veteran 
reported that when not wearing his hearing aids he has 
difficulty understanding individuals if they are not facing 
him and speaking clearly.  He has difficulty in background 
noise or if the person is talking from a different room.  He 
stated that even with his hearing aids on, he has difficulty 
in certain conditions of background noise.  Testing indicated 
that puretone hearing threshold levels in decibels in the 
right ear were 30, 40, 45, and 70, at 1,000, 2,000, 3,000 and 
4,000 Hertz, respectively.  In the left ear, the hearing 
threshold levels in decibels were 40, 40, 70, and 75, at 
those same frequencies.  The average puretone thresholds were 
reported to be 46 decibels in the right ear and 56 decibels 
in the left ear.  Speech recognition scores for the Maryland 
CNC word list test were 92 percent in the right ear and 96 
percent in the left ear.  The examiner stated that the 
Veteran's hearing evaluation did reveal a moderate 
sensorineural hearing loss in the right ear and a moderately 
sensorineural hearing loss in the left ear.  The examiner 
also indicated that the Veteran did not require hearing aids 
to hear.  

Applying the findings from the July 2004 VA audiological 
examination to Table VI in 38 C.F.R. § 4.85 yields a finding 
of Level I hearing acuity in the right ear and Level I 
hearing acuity in the left ear.  Where hearing loss is at 
Level I in both ears, a 0 percent rating is assigned under 
Table VII.  38 C.F.R. § 4.85.  Moreover, the findings do not 
reflect an exceptional pattern of hearing pursuant to 
38 C.F.R. § 4.86.  

In February 2010, the Veteran was afforded another VA 
audiometric examination, during which the claims file was 
reviewed.  The Veteran said that his hearing has been 
progressively deteriorating.  He reported that he has 
difficulty understanding conversation in all situations 
except if the speaker is facing him so he can use visual 
cues.  He stated that this limits his communication 
effectiveness at work.  He said that he has difficulty 
understanding speech over the television if other noises are 
included in the programming.  

Testing indicated that puretone hearing threshold levels in 
decibels in the right ear were 35, 45, 60 and 80, at 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 40, 50, 75 and 90.  The average puretone 
thresholds at those frequencies were 55 decibels in the right 
ear and 64 decibels in the left ear.  Speech recognition 
ability was 96 percent in the right ear and 96 percent in the 
left ear.  The diagnosis was moderately-severe sensorineural 
hearing loss bilaterally.  The examiner stated that the 
Veteran's bilateral hearing loss had significant effects on 
his occupation and that the disability's impact on 
occupational activities was hearing difficulty.  The examiner 
noted that the Veteran experienced difficulty understanding 
conversation at work and at home unless facing the person 
speaking.  The examiner indicated that here were no effects 
on usual daily activities.  

Applying the findings from the February 2010 VA audiological 
examination to Table VI in 38 C.F.R. § 4.85 yields a finding 
of Level I hearing acuity in the right ear and Level II 
hearing acuity in the left ear.  Where hearing loss is at 
Level II in one ear and Level I in the other, a 0 percent 
rating is assigned under Table VII.  38 C.F.R. § 4.85.  
Moreover, the findings do not reflect an exceptional pattern 
of hearing pursuant to 38 C.F.R. § 4.86.  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must describe the functional 
effects caused by a hearing disability in his or her final 
report.  As recounted above, in July 2004, the Veteran 
reported that when not wearing his hearing aids he has 
difficulty understanding individuals if they are not facing 
him and speaking clearly, he has difficulty in background 
noise or if the person is talking from a different room, and 
that even with his hearing aids on, he has difficulty in 
certain conditions of background noise.  The February 2010 VA 
audiology examiner obtained information from the Veteran 
regarding how, at work and at home, it is extremely difficult 
to understand conversation unless he is facing the person 
speaking, and indicated there were no effects on usual daily 
activities.  The Board finds that the VA examinations are 
adequate for rating purposes and sufficiently describe the 
functional effect of the Veteran's hearing loss disability.  

The Veteran's service connected bilateral hearing loss has 
not been shown to more nearly approximate the criteria for a 
compensable evaluation during any portion of the appeal 
period.  Accordingly, different ratings for different time 
periods are not in order and the assigned noncompensable 
rating is appropriate for the entire period of the Veteran's 
appeal.  See Hart, supra; Fenderson, supra.

The Board is cognizant of the Veteran's contentions 
concerning his difficulty in hearing, especially at work, as 
well as his contention that the testing method does not 
adequately reflect true loss of hearing in real-life 
communication with background noise.  However, in Martinak, 
the Court held that audiometric testing in sound controlled 
rooms are adequate testing grounds for rating purposes.  Id.  
Furthermore, the medical findings on examination are of 
greater probative value than the Veteran's allegations 
regarding the severity of his hearing loss.  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable rating for bilateral hearing loss.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's hearing loss.  Indeed, his complaint is an 
inability to adequately hear others unless they are facing 
him and speaking clearly.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  The 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for more severe hearing 
loss than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Regardless, there is no evidence of any marked interference 
with employment or frequent periods of hospitalization 
related to bilateral hearing loss, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating (38 C.F.R. § 3.321).  There is nothing 
in the record to distinguish his case from the cases of 
numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


